--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is made on or as of May 1, 2007
between AMERICA’S CAR-MART, INC., an Arkansas corporation (the "Company") and
WILLIAM H. HENDERSON (the "Associate").


WITNESSETH:


WHEREAS, the Company is engaged in the business of the sale and financing of
used vehicles (“Company Business”); and


WHEREAS, the Associate is a Senior Executive Officer of the Company, and the
Company desires to continue the employment of the Associate, and the Associate
desires to provide his services to the Company upon the terms and conditions
hereinafter set forth;


WHEREAS, the Company periodically sells its finance receivables to Colonial Auto
Finance, Inc., an Arkansas corporation ("Colonial") and services those loans on
Colonial’s behalf (collectively, the Company and Colonial are referred to herein
as "Car-Mart"); and


WHEREAS, America’s Car-Mart, Inc., a Texas corporation (the "Parent Company")
owns 100% of the outstanding common stock of the Company;


WHEREAS, in order to conduct its business, the Company owns and uses trade
secrets as defined under applicable law, as well as confidential and propriety
information; and


WHEREAS, Associate, during the term of his employment with the Company and in
order to carry out his duties with the Company, has or will have contact with
the Company’s customers and employees and has or will have access to and has or
will become privy to or acquainted with certain confidential information and
trade secrets, which are owned by the Company and which are regularly used in
the business of the Company and which are generally not known to its
competitors;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:


1.           Employment.  The Company hereby continues the employment of the
Associate as a Senior Executive Officer of the Company, and the Associate
accepts such employment.  During the term of employment under this Agreement
(the "Employment Term"), the Associate shall perform such duties as shall
reasonably be required of a Senior Executive Officer of the Company.  The
Associate further agrees to perform, without additional compensation, such other
work for the Company and for any subsidiary or affiliate of the Company in which
the Company has an interest, including, without limitation, Colonial and the
Parent Company, as the Board of Directors of the Company or the Parent Company
shall from time to time reasonably specify.  It is expressly agreed and
understood between the Company and the Associate that the term of this Agreement
is in no way dependent upon the Associate’s holding or being elected to any
office of the Company.  The Associate may be deemed an employee of, and paid by
the Company, Colonial, or the Parent Company, as reasonably determined by the
Company.



--------------------------------------------------------------------------------


 
2.           Performance.  The Associate agrees to devote his entire business
efforts to the performance of his duties hereunder, provided, however, that the
Associate may engage in personal investment activities not involving the Company
so long as they do not interfere with the performance of his duties hereunder.


3.           Term.  Unless otherwise terminated in accordance with Sections 8,
9, 10 or 11, the Employment Term shall be for a term ending April 30,
2010.  This Agreement shall be automatically renewed for successive additional
Employment Terms of one (1) year each unless notice of termination is given in
writing by either party to the other party at least thirty (30) days prior to
the expiration of the initial Employment Term or any renewal Employment Term.


        4.        Compensation.
 
(a)           Base Salary and Benefits.  The basic annual salary of the
Associate for his employment services hereunder shall be $300,000 or such higher
annual salary, if any, as shall be approved by the Board of Directors of the
Parent Company from time to time (the "Base Salary"), which shall be payable in
accordance with the Company’s payroll policy.  Nothing contained herein shall
affect or in any way limit the Associate’s rights as an Associate of the Company
to participate in any Company 401(k) profit sharing plan or medical and life
insurance programs offered by the Company to its employees, all of which shall
be available to the Associate to the same extent as if this Agreement had not
existed, and compensation received by the Associate hereunder shall be in
addition to the foregoing.


(b)           Bonus.  In addition to the Base Salary and fringe benefits
described above, the Associate shall be eligible to earn an annual cash bonus
(the "Bonus") during the term hereof beginning May 1, 2007 and ending April 30,
2010.  The Bonus range shall be $40,000 to $60,000 per fiscal year, and shall be
based upon “Parent Company’s Economic Profit Per Share” as defined and described
below. The Bonus will depend on the Parent Company attaining a minimum of 85% of
its projected economic profit (in which case a $40,000 bonus would be paid) and
will increase ratably up to 115% of its projected economic profit (in which case
a $60,000 bonus would be paid), as set forth in Appendix A to this Agreement.


"Parent Company’s Economic Profit Per Share" shall be defined as net operating
profit after tax, less a capital charge (after tax) applied to the “Economic
Capital” required to generate said profits, divided by fully diluted shares
outstanding.  “Economic Capital” is defined as net assets plus debt plus
cumulative after tax interest expense at the end of the fiscal year. The Parent
Company Economic Profit Per Share shall exclude any and all compensation
associated with the Employment Agreements dated as of May 1, 2007 between the
Company and its “named executive officers” (as listed in the Parent Company’s
annual definitive proxy statement filed with the Securities and Exchange
Commission).  The Bonus, if any, shall be paid each fiscal year, within fifteen
(15) days following the Parent Company’s filing of its annual report on Form
10-K for such fiscal year, based upon the Parent Company’s Economic Profit Per
Share for that fiscal year.  Any Bonus shall be deemed to be earned by the
Associate if the Associate was an employee of the Company as of the last day of
the fiscal year in question.  See Appendix A to this Agreement for the
calculation of projected Parent Company Economic Profit Per Share; provided
however, Associate expressly acknowledges and agrees that the projected Parent
Company Economic Profit Per Share for fiscal 2009 and fiscal 2010 shall be
subject to adjustment by the Compensation Committee of the Board of Directors of
the Parent Company, in its sole discretion.


2

--------------------------------------------------------------------------------


 
(c)           Restricted Stock.  Subject to the last sentence of this
subparagraph 4(c), the Parent Company will grant to the Associate, pursuant to
the Parent Company’s 2005 Stock Incentive Plan (the “Stock Incentive Plan”),
40,000 shares of Restricted Stock, which shares of Restricted Stock shall vest
in equal increments each year during the term of this Agreement, as more fully
set forth in the Restricted Stock Agreement to be executed by and between the
Associate and the Parent Company.  All terms used in this Section 4(c) shall
have the definitions set forth in the Stock Incentive Plan or the Restricted
Stock Agreement, as the case may be.  The Company agrees to make a cash payment
to the Associate in an amount equal to 32% of the fair market value of the
shares of Restricted Stock on the respective vesting dates of such shares, such
payment to be made as soon as administratively practicable following the
respective vesting dates.  The Restricted Stock award shall be made on October
16, 2007, the date of the Parent Company’s annual meeting of shareholders,
subject to and contingent upon the approval by such shareholders of the proposed
amendment to the Stock Incentive Plan.


(d)           Non-Qualified Stock Options.  Subject to the last sentence of this
subparagraph 4(d), the Parent Company will grant to the Associate, pursuant to
the Parent Company’s 2007 Stock Option Plan, a non-qualified stock option to
purchase 180,000 shares of Parent Company Stock, with vesting of such option
subject to the attainment of the projected Parent Company Economic Profit Per
Share (e.g. 150,000 shares if the Company attains 100% of its projected Parent
Company Economic Profit Per Share goal) over the three fiscal years ending April
30, 2010, as set forth in Appendix A to this Agreement and in accordance with a
Stock Option Agreement to be executed by and between the Associate and the
Parent Company.  All terms used in this Section 4(d) shall have the definitions
set forth in this Agreement, the 2007 Stock Option Plan or the Stock Option
Agreement, as the case may be.


No options will be vested unless the Parent Company attains 85% of the
applicable fiscal year’s Economic Profit Per Share goal as set forth in Appendix
A hereto (in which case 40,000 options would be vested for that year). However,
“Give-Backs and Claw-Backs” will apply during the full three year period. For
example, if the Parent Company attains 70% of its projected Parent Company
Economic Profit Per Share in year one, there would be no options vested for that
year.  If the Parent Company attains 120% of the projection for year two, the
Associate will receive 94% of the two year total (94,000 options).  If in year
one the Parent Company attains 90% of projected results and 75% for year two,
then the options vested in year one would be forfeited after year two as the two
year average is less than 85%.  If the third year is 130% of projection, the
three year total would be 285% or 95% per year of projection; therefore 141,000
options will be vested in year three.  Maximum options that can be vested will
be 180,000 if 115% of the projections are met for the full three year period.
 
3

--------------------------------------------------------------------------------




The stock option grant shall be made on October 16, 2007, the date of the Parent
Company’s annual meeting of shareholders, subject to and contingent upon the
approval by such shareholders of the proposed 2007 Stock Option Plan.


5.           Expense Account and Vacations.  Matters relating to expense
accounts for the Associate, vacations and the like shall be mutually agreed upon
from time to time.  However, the Company agrees to reimburse the Associate for
all expenses reasonably incurred by him on behalf of the Company in accordance
with the prevailing practices and policies of the Company.  In addition, the
Associate shall be entitled to that number of days of paid vacation and paid
sick leave as is consistent with the prevailing practices and policies of the
Company for other employees in the same or similar position as that held by the
Associate hereunder.


6.           Non-Competition, Non-Solicitation, Non-Disclosure, and
Confidentiality Provisions


(a)           Non-Solicitation:  Customers.  During Associate’s employment and
for one (1) year immediately following the cessation of Associate’s employment
with the Company for any reason, Associate shall not, on his own behalf or on
behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise (except the Company), solicit, call upon, or
attempt to solicit or call upon, any customer of the Company, or any
representative of any customer of the Company with a view to selling or
providing any product or service competitive with any product or service sold or
provided by the Company in the Company Business, as defined herein, during the
twelve (12) month period immediately preceding cessation of Associate’s
employment with the Company, provided that the restrictions set forth in this
section shall apply only to customers of the Company, or representatives of
customers of the Company with whom Associate had material contact during such
twelve (12) month period.  “Material contact” exists between Associate and each
of the Company’s existing customers: (i) with whom Associate actually dealt for
a business purpose while employed by the Company or to further a business
relationship between the customer and the Company; or (ii) whose business
dealings with the Company were handled, coordinated or supervised by Associate
or performed by Associate in whole or in part.
 
(b)           Non-Solicitation: Employees.  During Associate’s employment and
for one (1) year immediately following the cessation of Associate’s employment
with the Company for any reason, Associate will not solicit or in any manner
encourage employees of the Company to leave the employ of the Company.  The
foregoing prohibition applies only to employees with whom Associate had material
contact pursuant to Associate’s duties during the twelve (12) month period
immediately preceding cessation of Associate’s employment with the
Company.  “Material contact” means interaction between Associate and another
employee of the Company:  (i) with whom Associate actually dealt or worked with;
or (ii) whose employment or dealings with the Company or services for the
Company were handled, coordinated or supervised by Associate .


4

--------------------------------------------------------------------------------


 
(c)           Non-Disclosure.


(i)           TRADE SECRETS.  Associate acknowledges that the Company owns and
uses trade secrets as defined under applicable law. “Trade secret(s)” means
information, without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information:  (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its
secrecy.  Associate further acknowledges that in the course of Associate’s
employment with the Company and in order to carry out Associate’s duties
thereunder, Associate has or will become privy to the Trade Secrets of the
Company.  Accordingly, Associate shall not disclose, divulge, publish to others,
or use for any purpose, except as necessary to perform Associate’s duties while
employed by the Company, any Trade Secret of the Company without the prior
written consent of the Company, for so long as such information shall remain a
Trade Secret under applicable law.


(ii)           CONFIDENTIAL INFORMATION.  Associate acknowledges that in order
to conduct its business, the Company owns and uses written and unwritten
confidential information.  "Confidential Information" means data and information
relating to the business of the Company (which may not rise to the level of a
Trade Secret under applicable law) which is or has been disclosed to Associate
or of which Associate became aware as a consequence of or through Associate’s
relationship with the Company and which has value to the Company and is not
generally known to its competitors.  Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Company (except where such public disclosure has been made by Associate without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.  Associate
further acknowledges that in the course of his employment with the Company and
in order to carry out his duties thereunder, Associate has or will become privy
to Confidential Information of the Company.  Accordingly, Associate agrees that
while employed by the Company, and for a period of two (2) years from the
conclusion of Associate’s employment with the Company for any reason, Associate
will not disclose, divulge, publish to others or use for any purpose any
Confidential Information of the Company except to the extent necessary to
perform his duties and responsibilities as an Associate for the Company, without
the prior written consent of the Company.


5

--------------------------------------------------------------------------------


 
(iii)           NOTICE OF TRADE SECRETS AND CONFIDENTIAL INFORMATION.  Associate
acknowledges that the Company hereby designates Trade Secrets and Confidential
Information to include, by way of illustration but not limitation, confidential
customer and prospective customer lists; information provided to the Company by
its customers or clients or prospective customers or clients; customer
preferences; client contacts; marketing plans, presentations and strategies;
products; processes; designs; formulas; methods; clinical data; licenses;
software; computer or electronic data disks or tapes; processes; research and
plans for research; computer programs; methods of operations and costs data;
contracts; personnel information; credit  terms; financial information
(including without limitation information regarding fee and pricing structures,
assets, status of client accounts or credit); or any other information
designated as a trade secret, confidential or proprietary by the Company.


(iv)           TREATMENT OF TRADE SECRETS AND CONFIDENTIAL
INFORMATION.  Associate understands and agrees to treat whatever information the
Company wants to protect from disclosure as genuinely “confidential”, i.e.,
restricting access by pass code, stamping hardcopies of customer lists
“confidential,” and restricting access to the customer list to designated and
appropriate personnel, and the like.  Associate further agrees, as an Associate,
to use his best efforts and the utmost diligence to guard and protect the
Company’s Trade Secrets and Confidential Information from disclosure to any
competitor, customer or supplier of the Company or any other person, firm,
corporation or other entity, unless such disclosure has been specifically
authorized by the Company in writing.


(d)           Non-Competition.  Associate acknowledges that the Company is
engaged in the Company Business as defined herein.  Associate further
acknowledges that the Company Business is primarily concentrated in and focused
in Arkansas, Texas, Oklahoma, and Missouri, (hereinafter “the Territory”) and
that Associate’s duties and responsibilities were not limited to any particular
area within that region but will be within and throughout the entire Territory,
and rendered in connection with Company Business.  Associate further agrees and
acknowledges that because of his association with the Company and his access to
Trade Secrets and confidential, proprietary information of the Company which
relate to the Company Business as herein defined, Associate’s competition with
the Company as or with a direct competitor in the same line of business as the
Company would damage and impair the business of the Company.  Therefore, during
the term of his employment and for a period of one (1) year from the conclusion
of Associate’s employment with the Company for any reason, Associate shall not,
for himself or on behalf of any other person, firm, partnership, association,
corporation, business organization, entity or enterprise, perform duties which
are substantially similar to the duties performed by Associate on behalf of
Company within the Territory for any business engaged in the Company Business as
defined herein.


6

--------------------------------------------------------------------------------


 
(e)           Ownership of Work Product.  For purposes of this Agreement, “Work
Product” shall mean the data, materials, documentation, computer programs,
inventions (whether or not patentable), and all works of authorship, including
all worldwide rights therein under patent, copyright, trade secret, confidential
information, and other property rights, created or developed in whole or in part
by Associate, relating to the Company Business whether prior to the date of this
Agreement or in the future, either (i) while employed by the Company and that
have been or will be paid for by the Company, or (ii) while employed by the
Company (whether developed during working hours or not) and not otherwise the
subject of a written agreement between the Company and Associate.  All Work
Product shall be considered work made for hire by Associate and owned by the
Company.  If any of the Work Product may not, by operation of law, be considered
work made for hire by Associate for the Company, or if ownership of all rights,
title, and interest of the intellectual property rights therein shall not
otherwise vest exclusively in the Company, Associate hereby assigns to the
Company, and upon the future creation thereof automatically assigns to the
Company without further consideration, the ownership of all Work Product.  The
Company shall have the right to obtain and hold in its own name patents,
copyrights, registrations and any other protection available in the Work
Product.  Associate agrees to perform, during and after his employment, such
further acts as may be necessary or desirable to transfer, perfect, and defend
the Company’s ownership of the Work Product as reasonably requested by the
Company.


(f)           Return of Company Property.  All Company property, including, but
not limited to, equipment, devices, records, correspondence, documents, files,
reports, studies, manuals, compilations, drawings, blueprints, sketches, videos,
memoranda, computer software and programs, data or any other information,
including Trade Secrets and Confidential Information as set forth herein,
(whether originals, copies or extracts, stored in any medium), whether prepared
or developed by Associate or otherwise coming into Associate’s possession,
whether maintained by Associate in the facilities of the Company, at Associate’s
home, or at any other location, is, and shall remain, the exclusive property of
the Company and shall be promptly delivered to the Company, with no copies or
reproductions retained by Associate, in the event of Associate’s termination for
any reason, or at any other time or times the Company may request.  Upon
termination of employment for any reason, Associate agrees to sign and deliver
the “Termination Certification” attached hereto as  Appendix B.


(g)           Reasonable Restrictions.  Associate agrees and acknowledge that
the restrictions contained in this Agreement are reasonable and necessary in
order to protect the valuable propriety assets, goodwill and business of the
Company and that the restrictions will not prevent or unreasonably restrict his
ability to earn a livelihood.  Associate also agrees and acknowledges that if
his employment with the Company ends for any reason, Associate will be able to
earn a livelihood without violating the restrictions contained in this Agreement
and that Associate’s ability to earn a livelihood without violating said
restrictions is an important reason in Associate choosing to sign this
Agreement.


7

--------------------------------------------------------------------------------


 
7.           Remedies.  The Associate expressly agrees that the remedy at law
for any breach of the provisions of Section 6 will be inadequate and that upon
any such breach or threatened breach, the Company shall be entitled, as a matter
of right, to injunctive relief in any court of competent jurisdiction, in equity
or otherwise, to enforce the specific performance of the Associate’s obligations
under these provisions without the necessity of proving the actual damage to the
Company or the inadequacy of a legal remedy.


8.           Termination Without Compensation.


(a)           The Employment Term will terminate as of the end of the term of
this Agreement unless terminated earlier in accordance with this Section 8,
Section 9, Section 10, or Section 11.


(b)           The Employment Term may also be terminated by the Company for
cause ("Cause") with written notice to the Associate upon the occurrence of any
of the following:


(i)           the commission by the Associate of any deliberate and premeditated
act involving moral turpitude detrimental to the economic interests of the
Company;


(ii)           the conviction of the Associate of a felony;


(iii)           the willful failure or refusal of the Associate to perform his
duties hereunder (which failure or refusal persists after written notice from
the Company to the Associate complaining of such failure or refusal) or the
Associate’s gross negligence of a material nature in connection with the
performance of such duties; or


(iv)           the breach by the Associate of any provision of this Agreement
which is not cured within thirty (30) days subsequent to written notice from the
Company to the Associate of the breach.


(c)           Upon termination of the Employment Term under subsections (a) or
(b) above, the parties hereto will be relieved of any further obligations
hereunder except for any obligations set forth in Section 6.


9.           Termination Without Cause.  The Company shall have the right to
terminate the Employment Term without Cause at any time.  If the termination is
effected by the Company other than as described in Section 8, then under such
circumstances, (i) the Associate’s Base Salary then in effect hereunder will
continue to be payable in accordance with the Company's payroll policy through
the Employment Term, (ii) the Associate shall be paid within 60 days after
termination the pro rata portion of the Bonus earned, if any, through the date
of termination, and (iii) all unvested Restricted Stock and stock options shall
immediately vest in full without regard to the achievement of any applicable
performance goals.


8

--------------------------------------------------------------------------------


 
10.           Death of the Associate.  If the Associate dies during the
Employment Term, the Employment Term shall terminate, and within 60 days after
death, or as soon thereafter as administratively practicable, the Company will
pay to the Associate’s estate (i) the Associate’s Base Salary then in effect
through the end of the calendar month in which such death occurs, and (ii) the
pro rata portion of the Bonus earned, if any, through the date of death.  In
addition, as shall be more specifically set forth in the Stock Option Agreement
between the Parent Company and Associate, the non-qualified stock option which
is the subject of Section 4(d) herein, shall vest, on a pro rata basis with
respect to the fiscal year in which the date of death occurs, based upon the
achievement of the economic profit per share goal for the applicable fiscal
year, without regard to future Give-Back and Claw-Back provisions.


11.           Termination Following Disability.  If the Associate becomes
disabled during the Employment Term, the Company may terminate the Employment
Term, in which event the Company will pay to the Associate the Associate’s Base
Salary then in effect, payable in accordance with the Company's payroll policy
through the end of the Employment Term; provided, however, any amounts payable
to the Associate under the Company’s disability insurance policy shall be
deducted from the amounts payable to the Associate hereunder.  For the purposes
of this Agreement, the Associate shall be deemed to be "disabled" when he is
deemed to be disabled under the Company’s disability insurance policy or, if the
Company does not have a disability insurance policy for the Associate, the
Associate shall be deemed disabled if he is unable to perform his services or
discharge his duties as an Associate of the Company for ninety (90) or more
consecutive days or one hundred twenty (120) days in the aggregate in any twelve
(12) month period.  Any disability, as defined herein, shall not constitute
"cause" for purposes of Section 8(b) hereof.  In addition, as shall be more
specifically set forth in the Stock Option Agreement between the Parent Company
and Associate, the non-qualified stock option which is the subject of Section
4(d) herein, shall vest, on a pro rata basis with respect to the fiscal year in
which the date of disability occurs, based upon the achievement of the economic
profit per share goal for the applicable fiscal year, without regard to future
Give-Back and Claw-Back provisions.


12.           Change in Control of the Parent Company


(a)           In the event of a change in control of the Parent Company while
the Associate is still employed under this Agreement, on the date the change in
control becomes effective, (i) the Company shall pay to the Associate a lump sum
cash payment equal to 2.99 times the "base amount" with respect to the
Associate’s compensation, as such term is defined in Section 280G of the
Internal Revenue Code of 1986, as amended, and regulations and guidance issued
thereunder (the "Code"); and (ii) all unvested Restricted Stock and stock
options previously granted by the Parent Company to the Associate shall vest in
full, without regard to the achievement of any applicable performance goals
(collectively, (i) and (ii) are referred to as the "Change in Control
Payments").  If, prior to the change in control, the Company terminates the
Employment Term without Cause in connection with the change in control, then the
Associate shall be treated for purposes of this Section 12 as being employed on
the date the change in control becomes effective.


9

--------------------------------------------------------------------------------


 
(b)           For purposes of this Section 12, “change in control” of the Parent
Company shall mean:


(i)           Change in Ownership.  The acquisition by an individual, entity or
group (within the meaning of Code Section 409A) (a "Person") of ownership of
stock of the Parent Company that, together with stock held by such Person,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Parent Company.  However, if any Person is considered to own
more than 50% of the total fair market value of total voting power of the stock
of the Parent Company, the acquisition of additional stock by the same Person is
not considered to cause a change in ownership of the Parent Company (or to cause
a change in the effective control of the Parent Company).  An increase in the
percentage of stock owned by any one Person as a result of a transaction in
which the Parent Company acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this paragraph.  This
paragraph applies only when there is a transfer of stock of the Parent Company
(or issuance of stock of the Parent Company) and stock in the Parent Company
remains outstanding after the transaction; or


(ii)           Change in Effective Control.  (A) the acquisition by an
individual, entity or group (within the meaning of Code Section 409A) (a
"Person") during the 12-month period ending on the date of the most recent
acquisition by such Person, of ownership of stock of the Parent Company
possessing 35% or more of the total voting power of the stock of the Parent
Company; or (B) the replacement of a majority of members of the Parent Company's
Board of Directors during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Parent Company's
Board of Directors prior to the date of the appointment or election.


A change in effective control also may occur in any transaction in which either
of the two corporations involved in the transaction has a "Change in Ownership"
under paragraph (i) or "Change in Ownership of a Substantial Portion of the
Company's Assets" under paragraph (iii).  If any one Person is considered to
effectively control the Parent Company, the acquisition of additional control of
the Parent Company by the same Person is not considered to cause a change in the
effective control of the Parent Company (or to cause a "Change in Ownership" of
the Parent Company within the meaning of paragraph (i) above); or


10

--------------------------------------------------------------------------------


 
(iii)           Change in Ownership of a Substantial Portion of Assets.  The
acquisition by an individual, entity or group (within the meaning of Code
Section 409A) (a "Person") during the 12-month period ending on the date of the
most recent acquisition by such Person, of assets from the Parent Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Parent Company immediately
prior to such acquisition(s).  For this purpose, gross fair market value means
the value of the assets of the Parent Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.  No change in control shall be deemed to have occurred in the event of a
transfer to a related person or as described in Code Section 409A.


The definition of change in control in this Subsection 12(b), and all other
terms and provisions of this Agreement, shall be interpreted at all times in
such a manner as to comply with Code Section 409A, meaning that no additional
income tax is imposed on the Associate pursuant to Code Section 409A(1)(a).


(c)           The Change in Control Payments shall be in addition to any other
rights and benefits for which the Associate is eligible, either by way of
contract or with respect to rights and benefits generally available to other
executive officers or Associates of the Company.


(d)           If it is determined that any payment, benefit or distribution of
any type that is made by the Company, the Parent Company, any of their
affiliates, or any person, in connection with a change in control or a
termination of the Associate’s employment thereafter, to or for the benefit of
the Associate, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (the “Total Payments”), would be
subject to excise taxes imposed by Code Section 4999, or any interest or
penalties with respect to such excise tax (such excise tax and any such interest
or penalties are collectively referred to as the “Excise Tax”), then the
Associate shall be entitled to receive a one-time additional payment (a
“Gross-Up Payment”) in an amount reasonably determined by the Accounting Firm
(as defined below) to be equal to such Excise Tax.  Payments under this Section
are payable to the Associate even if the Associate is not eligible for
termination benefits under this Agreement, and are subject to the following
rules:


(i)           Determination by Accountant.  All determinations and calculations
required to be made under this Section shall be made by the Company's regular
accounting firm (the “Accounting Firm”), which shall provide its determination
(the “Determination”), together with detailed supporting calculations regarding
the amount of any Gross-Up Payment and any other relevant matter, both to the
Company and the Associate within five days of the termination of the Associate’s
employment, if applicable, or such earlier time as is requested by the Company
or the Associate (if the Associate reasonably believes that any of the Total
Payments may be subject to the Excise Tax).  If the Accounting Firm determines
that no Excise Tax is payable by the Associate, it shall furnish the Associate
with a written statement that such Accounting Firm has concluded that no Excise
Tax is payable (including the reasons therefor) and that the Associate has
substantial authority not to report any Excise Tax on the Associate’s federal
income tax return.  If a Gross-Up Payment is determined to be payable, it shall
be paid to the Associate within five days after the Determination is delivered
to the Company or the Associate.  Any determination by the Accounting Firm shall
be binding upon the Company and the Associate.  In all events, gross-up payments
shall be made by the end of the calendar year following the calendar year in
which the Associate remits the excise taxes.


11

--------------------------------------------------------------------------------


 
(ii)           Over- and Underpayments.  As a result of uncertainty in the
application of one or more Code provisions at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments not made by the Company should have been made (“Underpayment”), or that
Gross-Up Payments will have been made by the Company which should not have been
made (“Overpayments”).  In either such event, the Accounting Firm shall
determine the amount of the Underpayment or Overpayment that has occurred.  In
the case of an Underpayment, the amount of such Underpayment shall be promptly
paid by the Company to or for the benefit of the Associate.  In the case of an
Overpayment, the Associate shall, at the direction and expense of the Company,
take such steps as are reasonably necessary (including the filing of returns and
claims for refund), follow reasonable instructions from, and procedures
established by, the Company, and otherwise reasonably cooperate with the Company
to correct such Overpayment, provided, however, that (i) the Associate shall in
no event be obligated to return to the Company an amount greater than the net
after-tax portion of the Overpayment that the Associate has retained or has
recovered as a refund from the applicable taxing authorities and (ii) this
provision shall be interpreted in a manner consistent with the intent of
Subsection (a) above, which is to make the Associate whole, on an after-tax
basis, from the application of the Excise Tax, it being understood that the
correction of an Overpayment may result in the Associate’s repaying to the
Company an amount which is less than the Overpayment.


13.           Definition of Termination of Employment.  "Termination of
Employment" as used in this Agreement to determine the date of any payment,
shall mean the date of the Associate’s “separation from service” as defined by
Code Section 409A.


14.           Specified Employee Delay.  If the Associate is a "specified
employee" within the meaning of Code Section 409A, any benefits or payments
(including installments and insurance premiums and contributions) which (a)
constitute a "deferral of compensation" under Code Section 409A, (b) become
payable as a result of the Associate's termination of employment for reasons
other than death, and (c) become due under this Agreement during the first six
(6) months (or such longer period as required by Code Section 409A) after
termination of employment shall be delayed and all such delayed payments (or
delayed installments, premiums or contributions) shall be paid to the Associate
in full in the seventh (7th) month after the date of termination and all
subsequent payments (or installments) shall be paid in accordance with their
original payment schedule.  To the extent that any insurance premiums or other
benefit contributions constituting  a "deferral of compensation" become subject
to the above delay, the Associate shall be responsible for paying such amounts
directly to the insurer or other third party and shall receive reimbursement
from Company for such amounts in the seventh (7th) month as described
above.   This paragraph shall not apply to payments made as a result of a
termination of employment that is the result of the Associate's death.


12

--------------------------------------------------------------------------------


 
15.           Notices.  All notices, demands and requests which may be given or
which are required to be given by either party to the other, and any exercise of
a right of termination provided by this Agreement, shall be in writing and shall
be deemed effective when either:  (a) personally delivered to the intended
recipient; (b) sent by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below;
(c) delivered in person to the address set forth below for the party to which
the notice was given; (d) deposited into the custody of a nationally recognized
overnight delivery service such as Federal Express Corporation, Emery or
Purolator, addressed to such party at the address specified below; or (e) sent
by facsimile, telegram or telex, provided that receipt for such facsimile,
telegram or telex is verified by the sender and followed by a notice sent in
accordance with one of the other provisions set forth above.  Notices shall be
effective on the date of delivery, or receipt of, if delivery is not accepted,
on the earlier of the date that delivery is refused or three (3) days after the
date the notice is mailed.  For purposes of this paragraph, the addresses of the
parties for all notices are as follows (unless changes by similar notice in
writing are given by the particular person whose address is to be changed):


If to the Associate, to William H. Henderson, 13600 Cardinal Circle,
Bentonville, Arkansas 72712;


If to the Company, to America’s Car-Mart, Inc., 802 S. E. Plaza Avenue, Suite
200, Bentonville, Arkansas 72712, Fax #479-273-7556.


With a copy to Lisa L. Kelley, Chief Legal Officer, 802 S. E. Plaza Avenue,
Suite 200, Bentonville, Arkansas 72712, Fax #479-271-0796;


And a copy to Jeffrey A. Williams, Chief Financial Officer, 802 S. E. Plaza
Avenue, Suite 200, Bentonville, Arkansas 72712, Fax #479-464-4234.


Any party hereto may designate a different address by written notice given to
the other parties.


16.           Governing Law.  This agreement shall be construed in accordance
with and governed by the laws of the State of Arkansas.


13

--------------------------------------------------------------------------------


 
17.           Assignability.  The Associate may not assign his interest in or
delegate his duties under this Agreement.  The rights and obligations of the
Company hereunder may be assigned only by operation of law in connection with a
merger in which the Company is not the surviving corporation or in connection
with the sale of substantially all of the assets of the Company; and in the
latter event, such assignment shall not relieve the Company of its obligations
hereunder.


18.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns.


19.           Entire Agreement; Modification.  This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and may not be modified or amended in any way except in writing by the parties
hereto.  This Agreement supersedes and replaces any and all prior employment
agreements between the Company and the Associate, all of which are hereby
terminated and declared null and void; provided, however, this Agreement shall
not affect, in any manner, previously awarded Restricted Stock or stock options,
which awards shall remain in full force and effect in accordance with the terms
of such previous awards.


20.           Duration.  Notwithstanding the termination of the Employment Term
and of the Associate’s employment by the Company, this Agreement shall continue
to bind the parties for so long as any obligations remain under this Agreement,
and, in particular, the Associate shall continue to be bound by the terms of
Section 6.


21.           Waiver.  No waiver by the Company of any breach by the Associate
of this Agreement shall be construed to be a waiver as to succeeding breaches.


22.           Enforceability.  The covenants and provisions contained herein are
severable and are to be interpreted as such to the extent permitted by
applicable law.  The parties understand, acknowledge and agree that should any
provision of this Agreement be declared or determined by any court of competent
jurisdiction to be unenforceable or invalid for any reason, the validity of the
remaining parts, terms or provisions of this Agreement shall not be affected
thereby, and that the Agreement will be amended to delete or modify, as
necessary, any invalid or unenforceable parts, terms or provisions to the extent
necessary to allow for enforcement.


23.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.


14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on _____________,
2007, but this Agreement shall be effective as of the day and year first above
written.


                                        COMPANY:


                                        AMERICA’S CAR-MART, INC., an
                                        Arkansas corporation


                                        By: _________________________________________ 
                                        Name: _______________________________________
                                        Title: ________________________________________ 


                                        ASSOCIATE:





                                                                                                            ______________________________________
                                        William H. Henderson
 
 
15

--------------------------------------------------------------------------------


 
APPENDIX A


Applicable to the Cash Bonus and Non-Qualified Stock Options
pursuant to Sections 4(b) and 4(d) of Employment Agreement


Projected Economic Profits
Fiscal 2008-2010
                           
Subject to
Adjustment
 
Subject to
Adjustment
         
Projected
 
Projected
 
Projected
         
2008
 
2009
 
2010
                   
Projected GAAP Net Income
   
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Add: Projected Provision for Income Taxes
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Add: Projected Interest Expense
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Projected Net Operating Profit before taxes
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Projected Taxes @ 37%
   
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                 
Projected Net Operating Profit After Taxes
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                 
Projected Year-end Total Assets
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Projected Year-end Total Liabilities
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                     
Projected Year-end Net Assets
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Projected Debt
     
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Other- Cumulative Net of Tax interest expense
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Projected Year-End Economic Capital
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Projected Net Operating Profit After Taxes
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Projected Capital Charge- 5.7% after tax
 
$[XXXX]*
 
$[XXXX]*
 
$[XXXX]*
                   
Year 1 adjustment
     
-$[XXX]*
                           
Projected Economic Profit
   
$[XXX]*
 
$[XXX]*
 
$[XXX]*
                   
Projected Economic Profit per Share
 
$[XXX]*
 
$[XXX]*
 
$[XXX]*
                   
Goal set for 2008 @
   
$[XXX]*
       

 
*Filed under an application for confidential treatment.
 
A-1

--------------------------------------------------------------------------------




APPENDIX A


Award Percentages Earned- Rounded to nearest whole percentage point


Percentage of
   
Award Percentage
 
Projection
   
Earned
              85 %     80 %   86 %     81 %   87 %     83 %   88 %     84 %   89
%     85 %   90 %     87 %   91 %     88 %   92 %     89 %   93 %     91 %   94
%     92 %   95 %     94 %   96 %     95 %   97 %     96 %   98 %     98 %   99
%     99 %   100 %     100 %   101 %     102 %   102 %     103 %   103 %     104
%   104 %     106 %   105 %     107 %   106 %     108 %   107 %     110 %   108
%     111 %   109 %     112 %   110 %     114 %   111 %     115 %   112 %    
116 %   113 %     118 %   114 %     119 %   115 %+     120 %                    
       

 
 
A-2

--------------------------------------------------------------------------------




APPENDIX B




TERMINATION CERTIFICATION


The undersigned Associate certifies that he/she does not possess and has not
failed to return any property belonging to AMERICA’S CAR-MART, INC. its parent,
subsidiaries, affiliates, successors or assigns (together, the “Company”) or its
customers, including, but not limited to, equipment, devices, records,
correspondence, documents, files, reports, studies, manuals, compilations,
drawings, blueprints, sketches, videos, memoranda, computer software and
programs, data or any other information, including Trade Secrets and
Confidential Information as set forth herein, (whether originals, copies or
extracts, stored in any medium), whether prepared or developed by Associate or
otherwise coming into Associate’s possession, whether maintained by Associate in
the facilities of the Company, at Associate’s home, or at any other location.


Associate further certifies that he/she will comply with all the terms of
his/her Non-Competition, Non-Solicitation, Non-Disclosure, and Confidentiality
Agreement.





Date: ____________________     
______________________________________________________     Associate

 
B-1